Citation Nr: 1015919	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-25 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable disability rating for left 
hip osteoarthritis prior to July 17, 2009.  

2.  Entitlement to a disability rating in excess of 20 
percent disabling for left hip osteoarthritis after July 17, 
2009.  

3.  Entitlement to a compensable disability rating for right 
hip osteoarthritis prior to July 17, 2009.  

4.  Entitlement to a disability rating in excess of 20 
percent disabling for right hip osteoarthritis after July 17, 
2009.  

5.  Entitlement to a compensable disability rating for 
osteoarthritis of the left heel prior to July 17, 2009.  

6.  Entitlement to a disability rating in excess of 10 
percent disabling for left heel osteoarthritis after July 17, 
2009.  

7.  Entitlement to a compensable disability rating for 
osteoarthritis of the right heel prior to July 17, 2009.  

8.  Entitlement to a disability rating in excess of 10 
percent disabling for right heel osteoarthritis after July 
17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that the Veteran was originally 
service connected for osteoarthritis of multiple joints 
including the bilateral hips, bilateral heels, and the finger 
at 10 percent disabling from August 1991.  A March 2005 
rating decision granted service connection for arthritis of 
the bilateral hands separately, but reduced the hips and 
heels to noncompensable.  A notice of disagreement regarding 
the reduction was received in March 2006, a statement of the 
case was issued in July 2006, and a substantive appeal was 
received in August 2006.  The RO partially granted the 
Veteran's appeal in an August 2009 rating decision, granting 
separate compensable ratings for the left hip, right hip, 
left heel, and right heel beginning July 17, 2009.  The Board 
addresses the issue of entitlement to an increased disability 
rating for both the noncompensable rating prior to July 17, 
2009 and the compensable ratings after July 17, 2009 in the 
decision below.

The issues regarding disability ratings assigned for the 
Veteran's left and right heels are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From November 2002 to January 19, 2006, osteoarthritis of 
the bilateral hips was manifested by degenerative arthritis 
with x-ray evidence of involvement of two or more major 
joints, but was not manifested by incapacitating episodes.

2.  From January 19, 2006 to July 17, 2009, osteoarthritis of 
the left hip was manifested by painful motion, but was not 
manifested by occasional incapacitating exacerbations, 
ankylosis, limitation of flexion of the thigh to 30 degrees 
or less, limitation of abduction of the thigh with motion 
lost beyond 10 degrees, or flail joint.

3.  After July 17, 2009, osteoarthritis of the left hip was 
not manifested by ankylosis, limitation of flexion of the 
thigh to 20 degrees or less, or flail joint.

4.  From January 19, 2006 to July 17, 2009, osteoarthritis of 
the right hip was manifested by painful motion, but was not 
manifested by occasional incapacitating exacerbations, 
ankylosis, limitation of flexion of the thigh to 30 degrees 
or less, limitation of abduction of the thigh with motion 
lost beyond 10 degrees, or flail joint

5.  After July 17, 2009, osteoarthritis of the right hip was 
not manifested by ankylosis, limitation of flexion of the 
thigh to 20 degrees or less, or flail joint.  




CONCLUSIONS OF LAW

1.  From November 2002 to January 19, 2006, the criteria for 
a 10 percent disability rating, but no more, have been met 
for osteoarthritis of the bilateral hips.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5003 (2009).

2.  From January 19, 2006 to July 17, 2009, the criteria for 
a 10 percent disability rating, but no more, have been met 
for osteoarthritis of the left hip.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5250, 
5251, 5252, 5253, 5254 (2009).

3.  After July 17, 2009, the criteria for a disability rating 
in excess of 20 percent disabling for osteoarthritis of the 
left hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5250, 5251, 
5252, 5253, 5254 (2009).

4.  From January 19, 2006 to July 17, 2009, the criteria for 
a 10 percent disability rating, but no more, have been met 
for osteoarthritis of the right hip.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5250, 
5251, 5252, 5253, 5254 (2009).

5.  After July 17, 2009, the criteria for a disability rating 
in excess of 20 percent disabling for osteoarthritis of the 
right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5250, 5251, 
5252, 5253, 5254 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated July 2009 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
(Veterans Court) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Although the notice did 
not precede the initial adjudication of the Veteran's claim, 
the notice was followed by a subsequent readjudication, in 
this case a supplemental statement of the case issued in 
August 2009, thereby curing the defective notice error.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The Veterans Court, in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008), purported to clarify VA's notice obligations in 
increased rating claims.  The Veterans Court held that a 
notice letter must inform the Veteran that, to substantiate a 
claim, he or she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The Veterans 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) recently reversed the 
Veterans Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Reviewing the July 2009 correspondence in light of 
the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his increased rating claims.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (explaining the rule of prejudicial error in 
the context of claims for VA disability benefits).  

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination of his hips in July 
2009.  Given that the claims file was reviewed by the 
examiner and the examination report sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations 
regarding the Veteran's osteoarthritis of the bilateral hips, 
the Board finds the examination to be sufficient concerning 
that issue.  Thus, the Board finds that a further examination 
is not necessary for the Veteran's hips. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.


Merits

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's service-connected hips have been rated by the 
RO under the provisions of Diagnostic Code 5003 for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Under this regulatory provision, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the Veteran 
should be rated at 10 percent disabling with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that under Diagnostic Code 4.45, for the 
purpose of rating disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  

Limitation of motion and other disabilities of the hip are 
addressed in Diagnostic Codes 5250 to 5254.  Under Diagnostic 
Code 5250, extremely unfavorable ankylosis of the hip, the 
foot not reaching ground, crutches necessitated, warrants a 
90 percent disability rating.  Intermediate ankylosis of the 
hip warrants a 70 percent disability rating.  Favorable 
ankylosis of the hip in flexion at an angle between 20 
degrees and 40 degrees and slight adduction or abduction 
warrants a 60 percent disability rating.  

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent disability rating.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 10 degrees warrants a 40 percent disability rating, 
to 20 degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 45 
degrees warrants a 10 percent disability rating.  

Under Diagnostic Code 5253, limitation of abduction of the 
thigh with motion lost beyond 10 degrees warrants a 20 
percent disability rating.  Limitation of adduction of the 
thigh where the Veteran cannot cross his legs warrants a 10 
percent disability rating.  Limitation of rotation of the 
thigh where the Veteran cannot toe-out more than 15 degrees 
with the affected leg warrants a 10 percent disability 
rating.  

Under Diagnostic Code 5254, hip, flail joint, warrants an 80 
percent disability rating.  

Factual Background

Service connection was established for degenerative joint 
disease, bilateral hips, bilateral heels, and bilateral 
fingers, in a March 1992 rating decision and a 10 percent 
rating was assigned under the criteria for degenerative 
arthritis found at 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
That rating remained in place until the Veteran filed his 
current claim for an increased rating in November 2002.  

March 1999 VA treatment records document the Veteran's 
reported a longstanding problem of intermittent swelling and 
pain primarily in the hands, less in the knees and hips.  He 
denied a problem with pain at that time.  

In January 2003, the Veteran was afforded a general medical 
VA examination.  At that time, the Veteran reported pain at a 
level of 1 out of 10, twenty four hours per day, seven days 
per week.  He noted one to two flare-ups per month that last 
two days.  X-rays of the hips showed symmetrical and normal 
appearing hip joints with several small calcifications 
projecting just lateral to the greater tuberosity of both 
femurs consistent with dystrophic calcification at tendon and 
ligament insertion sites.  

The Veteran was afforded a VA examination of his joints in 
November 2004.  At that time, the examiner noted a normal 
gait and station.  The examiner diagnosed osteoarthritis of 
the hips, knees, feet, wrists, elbows, and hands without a 
significant change since 2003.  The examiner noted that flare 
ups and repetitive motion do not decrease the range of motion 
of his hips.  

A January 2006 letter from a rheumatologist noted a 
longstanding history of degenerative arthritis in various 
joints.  The Veteran experienced pain in most of his joints, 
but is most bothered by his feet, knees, and hips.  The 
rheumatologist noted that the Veteran is functionally limited 
on a daily basis by the arthritis symptoms in his lower 
extremities.  The rheumatologist noted that the Veteran's 
hips are uncomfortable and limited on internal rotation.  The 
rheumatologist acknowledged that this may be due to tight hip 
rotator muscles.  The Veteran took medication on a daily 
basis.  He also noted that the Veteran's disability was 
objectively documented by x-ray and exam findings.  

The Veteran was afforded another VA examination in July 2009.  
He reported osteoarthritis of the hips for 10 years.  He 
noted weakness, stiffness, swelling, heat, giving way, and 
tenderness.  He did not experience redness, lack of 
endurance, locking, fatigability, deformity, drainage, 
effusion, subluxation, pain, or dislocation.  He reported 
flare-ups as often as twice per week lasting one hour at a 
level of 6 out of 10.  During flare-ups he is limited in 
bending and twisting and reports difficulty standing and 
walking.  The examiner noted no weakness, stiffness, 
swelling, or fatigue.  Upon physical examination, the 
Veteran's posture was within normal limits, but his gait was 
stiff.  The examiner noted tenderness of the hips bilaterally 
with no signs of edema, instability, abnormal movement, 
effusion, weakness, redness, heat, deformity, guarding of 
movement, malalignment, or drainage.  He noted no 
subluxation.  The range of motion of the Veteran's hips 
bilaterally was flexion to 125 degrees, extension to 30 
degrees, adduction to 5 degrees, abduction to 5 degrees, 
external rotation to 10 degrees, and internal rotation to 10 
degrees, with pain throughout on all motions.  The Veteran 
was not limited by fatigue, weakness, lack of endurance, or 
incoordination upon repetition.  

The examiner diagnosed osteoarthritis of the bilateral hips, 
with pain, stiffness, tenderness, limited and painful range 
of motion, and stiff gait.  

Analysis - period prior to July 17, 2009

Prior to July 17, 2009, the RO rated the Veteran's 
osteoarthritis of the hips as noncompensable.  During this 
time, the Veteran's osteoarthritis of the right and left hips 
manifested by pain and limitation of motion.  Specifically, a 
rheumatologist who examined the Veteran noted in a January 
19, 2006 letter, that the Veteran's osteoarthritis of the hip 
functionally limited the Veteran on a daily basis and that 
his hips were uncomfortable and limited in motion upon 
internal rotation.  The examiner noted that the Veteran's 
disability was objectively documented by x-ray and exam 
findings.  

Although the rheumatologist acknowledged that the Veteran's 
limitation of motion upon internal rotation may be due to 
tight hip rotator muscles, the Board finds that this opinion 
does not negate the Veteran's contentions.  The 
rheumatologist merely states that it is possible, but does 
not present a firm opinion or provide a rationale.  The Court 
has found that an opinion that is unsupported and unexplained 
is purely speculative and does not provide the degree of 
certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board finds the 
suggestion that the Veteran's limitation of motion is due to 
tight hip rotator muscles to be speculative.  It therefore 
does not affect the Veteran's entitlement to benefits.  

The rheumatologist did note that the Veteran's osteoarthritis 
of the hip was manifested by pain and limitation of motion 
and that it functionally limited the Veteran.  The Board 
notes that the Veterans Court in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that when read together, 38 
C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
(pertaining to painful motion) require that painful motion of 
a major joint or groups caused by degenerative arthritis 
(where the arthritis is established by X-ray) is deemed to be 
limited motion and entitled to a minimum 10 percent rating 
per joint, even in the absence of actual limitation of 
motion.  The Veteran has consistently reported painful motion 
and the January 2006 examiner noted that the findings were 
supported by objective x-ray evidence.  As such, the Board 
finds that the Veteran is entitled to a 10 percent disability 
rating for each hip due to painful motion; the earliest 
evidence of which is from the January 19, 2006 letter from 
the Veteran's rheumatologist.  

To receive a disability rating in excess of 10 percent 
disabling, the evidence must show favorable ankylosis of the 
hip in flexion at an angle between 20 degrees and 40 degrees 
and slight adduction or abduction, limitation of flexion of 
the thigh to 30 degrees, limitation of abduction of the thigh 
with motion lost beyond 10 degrees, or hip, flail joint.  At 
no point does the evidence show ankylosis, limitation of 
flexion to 30 degrees, limitation of abduction with motion 
lost beyond 10 degrees, or hip flail joint.  As such, a 
disability rating in excess of 10 percent disabling is not 
warranted for either the right or left hip prior to July 17, 
2009.

For the period from November 27, 2002 to January 19, 1006, 
the criteria were satisfied for a 10 percent disability 
rating under Diagnostic Code 5003, as there was x-ray 
evidence of degenerative joint disease of two major joints, 
specifically both hips, as noted in the January 2003 VA 
medical examination showing several small calcifications 
projecting just lateral to the greater tuberosity of both 
femurs consistent with dystrophic calcification at tendon and 
ligament insertion sites.  To receive a 20 percent disability 
rating for this period, the evidence must show x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
As the evidence fails to show any incapacitating episodes, 
the Board finds that entitlement to a disability rating in 
excess of 10 percent disabling for the period of November 27, 
2002 to January 19, 2006 is not warranted.  

Analysis - period after July 17, 2009

Beginning July 17, 2009, the RO rated the Veteran's 
osteoarthritis of the hips as 20 percent disabling each under 
Diagnostic Code 5253 for limitation of abduction of the thigh 
with motion lost beyond 10 degrees.  To receive a disability 
rating in excess of 20 percent disabling, the evidence must 
show favorable ankylosis of the hip in flexion at an angle 
between 20 degrees and 40 degrees and slight adduction or 
abduction, limitation of flexion of the thigh to 10 degrees 
warrants a 40 percent disability rating, to 20 degrees, or 
hip, flail joint.

The Board notes that the evidence does not show, nor does the 
Veteran contend, that he has ankylosis of the hip or flail 
joint.  Additionally, July 2009 range of motion measurements 
showed flexion to 125 degrees, well above the required 
limitation of 10 degrees.  As such, entitlement to a 
disability rating in excess of 20 percent disabling after 
July 17, 2009 for either right or left hip is not warranted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Veterans 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Veterans Court further held that 
the Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Veterans Court has clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008). The Veterans Court stated that the RO or the 
Board must first determine whether the schedular rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with painful and limited 
motion of the bilateral hips.  The Board is of the opinion 
that the Rating Schedule measures and contemplates these 
aspects of his disabilities, so that extraschedular 
consideration is not warranted.




ORDER

A 10 percent disability rating, but no more, is granted for 
osteoarthritis of the bilateral hips from November 27, 2002 
to January 19, 2006, subject to the laws and regulations 
governing the payment of monetary benefits.   

A 10 percent disability rating, but no more, is granted for 
left hip osteoarthritis from January 19, 2006 to July 17, 
2009, subject to the laws and regulations governing the 
payment of monetary benefits. 

Entitlement to a disability rating in excess of 20 percent 
disabling for left hip osteoarthritis after July 17, 2009 is 
not warranted.

A 10 percent disability rating, but no more, is granted for 
left hip osteoarthritis from January 19, 2006 to July 17, 
2009, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
disabling for right hip osteoarthritis after July 17, 2009 is 
not warranted.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made regarding entitlement to higher ratings 
for the Veteran's service connected right and left heel 
disabilities.  

In the 1992 rating decision, service connection was clearly 
established only for disability resulting from pathology of 
the Veteran's heels.  In that decision, the RO referred to 
October 1986 x-ray evidence.  Service treatment records 
include an October 1986 radiology report in response to a 
request to rule out bone spur, bilateral heel pain, chronic.  
The report provided that minimal degenerative changes were 
present at the right plantar insertion of the calcaneus.  

The Veteran was afforded a VA examination in July 2009 
regarding his service connected disability of the heels.  The 
examiner addressed the Veteran's feet, specifically 
discussing the toes, balls of the feet, and the ankles.  This 
report provides insufficient detail specific to the service 
connected disability of the Veteran's heels.  As the Veteran 
has been denied service connection for other disabilities of 
the feet, the examination should specifically address the 
Veteran's heels in order to determine the current level of 
disability regarding osteoarthritis of the bilateral heels.  

Once the Secretary determines that an examination or opinion 
is required to decide a claim, VA is required to ensure that 
such an examination or opinion is adequate; if it is not "it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2; see 
also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding 
that inadequate medical evaluation frustrates judicial 
review).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled 
for an appropriate VA examination to 
ascertain the current level of disability 
of his service connected osteoarthritis of 
the heels.  The examiner must review the 
claims file, including the March 1992 
rating decision for which service 
connection for a bilateral heel disability 
was established and the October 1986 
radiology report which documents the 
condition giving rise to the grant of 
benefits for disability of the Veteran's 
heels.  

The examiner is asked to annotate his or 
her report as to whether the claims file 
was reviewed.  Any tests deemed medically 
advisable should be accomplished.  

The examiner should describe the extent of 
the current disability associated with the 
Veteran's service connected osteoarthritis 
of the heels.  To the extent possible, the 
examiner should specifically address 
whether any symptomatology is related to 
other disabilities of the feet. 

A complete rationale must be provided for 
all opinions rendered; a recitation of 
facts and a conclusion, alone, do not 
constitute an adequate examination.  

2.  After ensuring that the above 
development is completed, readjudicate the 
issues on appeal.  If the benefits sought 
are not granted in full, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow for an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

